DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Awakura (JP 2001-284108 A).
Regarding Claim 1:  Awakura teaches a composite magnetic material that functions as an electromagnetic interference suppressor, the composite magnetic material comprising: a non-magnetic material layer (ref. #12); and two soft magnetic material layers (ref. #11) formed on both sides of the non-magnetic material layer (figure 1, [0025], and [0027] of Awakura).
Regarding Claim 3:  Awakura teaches that each magnetic material layer can be composed of a FeSiAl alloy ([0028] of Awakura).
Regarding Claim 5:  Awakura teaches that the non-magnetic layer is a copper foil ([0037] of Awakura).

Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terunuma (JP 2000-348307 A).
Regarding Claim 1:  Terunuma teaches a magnetoresistance effect element comprising, in order, at least a lower shielding layer (ref. #3), a lower shielding gap layer (ref. #4), an magnetoresistant (MR) element (ref. #50), an upper shield gap layer (ref. #6), and an upper shield layer (ref. #9) ([0032]-[0034] of Terunuma).  Terunuma also teaches that: the lower shield layer is formed of a magnetic material (e.g. Ni-Fe (Permalloy)) with a thickness of 1 µm to 3 µm; the upper shield layer is formed of a magnetic material (e.g. Ni-Fe (Permalloy)) with a thickness of 1 µm to 4 µm; and that the upper shield gap layer and lower shield gap layer are each formed of alumina having a thickness of 10 nm to 1000 nm (0.01 µm to 1 µm) ([0032]-[0033] of Terunuma).
Regarding Claim 3:  Terunuma teaches that each metal magnetic layer ("lower shielding layer" and "upper shielding layer") can be composed of a Fe-Ni alloy (e.g. Permalloy) ([0032] and [0033] of Terunuma).
Regarding Claim 5:  Terunuma teaches that the non-magnetic metal layer ("lower shielding gap layer" and/or "upper shielding gap layer") is composed of at least one selected from the group consisting of Al (e.g. Al2O3, alumina) ([0032] and [0033] of Terunuma).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Terunuma (JP 2000-348307 A) as applied to claim 1 above.
Terunuma is relied upon as stated above.
Regarding Claim 2:  Terunuma discloses that the thickness of the metal magnet layers ("lower shielding layer" and "upper shielding layer") are 1 µm to 3 µm and 1 µm to 4 µm, respectively ([0032]-[0033] of Terunuma); which overlaps the presently claimed range of --0.5 to 10 µm--.  Terunuma differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Terunuma, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 4:  Terunuma discloses that the thickness of the non-magnetic metal layers ("lower shielding gap layer" and/or "upper shielding gap layer") can be 10 nm to 1000 nm (0.01 µm to 1 µm) ([0032]-[0033] of Terunuma); which overlaps the presently claimed range of --1 to 20 µm--.  Terunuma differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Terunuma, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781